Miller, J.
1.practice: new trial. — I. The first error assigned is that “the court erred in holding the verdict was supported by sufficient evidence. The evidence was conflicting, defendant testifying that he did not sign, or authorize any one to sign, either of the notes sued on, while one Murphy, a witness for the plaintiff, testifies that he saw defendant sign them. There are some circumstances tending to support the testimony of the defendant, while there are others tending to support the witness Murphy. In this conflict, the jury, with the witnesses before them, have decided upon their credibility, and the court, with the same means of determining the preponderance of the evidence, has refused to disturb the verdict on this ground. This court has uniformly refused to interfere when such is the case.
II. In the second assignment it is claimed that “the court erred in holding the verdict was not contrary to law.”
The defendant in his answer took issue on the making of the notes. The issue of fact for the jury to determine was whether the notes were executed by the defendant. Finding that they were not executed by him, the general verdict for the defendant was not contrary to law but in strict accordance therewith, and hence the court committed no error in thus holding.
a. — objections to eviaenoe. III. The third error assigned is, in admitting evidence of other alleged frauds and forgeries of one Michael McNorton (the person who procured defend- , . , . ant s notes) at or about the same time.
The court below, against the objection of appellant’s counsel, permitted "William H. Davidson, a witness for defendant, to testify “that on the 20th day of August, 1868, the witness Murphy and a stranger came along the road where he was, and wanted to establish an agency for a machine — ‘Ingalls sower and cultivator.’ I took the agency of Sweetland township from the man called McNor*240ton. I signed a contract of agency, in duplicate, and an order in duplicate. They did not mention the word £ note,’ and I signed no note; but I have .been sued on a note similar to the ones in this suit dated August 20,1868; the note is a forgery.”
Also for the same purpose, against plaintiff’s objection, defendant introduced T. F. Runyon and Charles Barras, who testified in substance the same as Davidson. To all of which the plaintiff objected and excepted. The grov/nd of the objection was not stated. This is required by the last clause of section 3107 of the Revision in these words: “ If the exception is to the admission or exclusion of evidence, written or oral, the ground of the objection must be also stated, and no other shall be regarded.” And this court has held under this clause of the statute that where no ground of objection to evidence is stated, none can be regarded on appeal. Carleton v. Byington, 18 Iowa, 482.
. Whether the evidence was objectionable had proper grounds been stated, we do not decide for the reasons above stated.
a. —excep- , tion9 to instructions. IY. The fourth error assigned is to an instruction given by the court to the jury at the request of the defendant, No exception was taken to the mving of this T. ° ° ■ mstruction at tne time. It was urged as erroneous for the first time in the appellant’s motion for a new, trial.
This was too late. The exception should have been taken at the time the instruction was given. Otherwise, it will not be regarded. See, on this point, Snyder v. Eldridge et al., amte, 129, and authorities cited.
Having noticed all the errors assigned and finding none properly presented, in the record, the judgment of the circuit court is ;
Affirmed.